Title: To James Madison from Isaac Cox Barnet, 6 January 1806 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


                    § From Isaac Cox Barnet. 6 January 1806, Paris. No. 140. “I am almost ashamed to Entreat your attention to a subject of So personal a Nature, as the one alluded to, in the enclosed Extract of a Letter from Mr Joseph Fenwick to my Clerk, but as the former person has acquired a certain estimation in this Country, and is honored with the Correspondance of a Man, (Genl. Mason) whose Character as a Gentleman is beyond the Reach of Suspicion to Stigmatize; I have it a duty to lay before you, the attempt Mr Fenwick has made, to Support his foul aspersions with the Sanction of your authority, as coming thro’ General Mason;
                    “To the aforementioned Extract, I have added a Copy and Translation of the Letter I addressed to the two Ministers on the Case referred to. I may add that the Judgment therein Spoken of, gives a Verdict for the Exact Sum liquidated in favor of Mr Pintard, and without wishing to take up your time on the Merits of the Case, you will Judge sir, whether, I have done my Duty as agent to the Claimant; It is with you also, sir, to decide, whether your Circular of July has any relation to Such an agency, and you will I am persuaded do me such Justice as Mr Fenwicks application of it authorizes me to hope.”
                